     Case 3:19-cv-00043-MMD-CLB Document 153 Filed 04/13/21 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6      BRUCE BIRCH,                                      Case No. 3:19-cv-00043-MMD-CLB
7                                     Plaintiff,                      ORDER
              v.
8
       PAMELA DEL PORTO,
9
                                   Defendant.
10

11
             On January 30, 2019, Plaintiff Bruce Birch, then an inmate in the custody of the
12
      Nevada Department of Corrections, initiated this prisoner civil rights action pursuant to 42
13
      U.S.C. § 1983. (ECF No. 1-1.) On January 12, 2021, the Defendant filed a suggestion of
14
      death on the record. (ECF No. 150.) On January 13, 2021, pursuant to Federal Rule of
15
      Civil Procedure 25(a)(1), the Court directed any party or the decedent’s successor or
16
      representative to file a motion for substitution within 90 days after service of a statement
17
      noting death. (ECF No. 152.) That deadline has now expired, and no party has filed a
18
      motion for substitution.
19
             Under Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim is
20
      not extinguished, the court may order substitution of the proper party. A motion for
21
      substitution may be made by any party or by the decedent’s successor or representative.
22
      If the motion is not made within 90 days after service of a statement noting the death, the
23
      action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).
24
      ///
25
      ///
26
      ///
27
      ///
28
     Case 3:19-cv-00043-MMD-CLB Document 153 Filed 04/13/21 Page 2 of 2



1           It is therefore ordered that this action is dismissed with prejudice because no

2     motion for substitution was made in accordance with the Court’s order.

3           The Clerk of Court is directed to enter judgment accordingly and close this case.

4           DATED THIS 13th Day of April 2021.
5

6

7                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
